Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 1 of 16 PageID #:
                                    888
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 2 of 16 PageID #:
                                    889
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 3 of 16 PageID #:
                                    890
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 4 of 16 PageID #:
                                    891
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 5 of 16 PageID #:
                                    892
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 6 of 16 PageID #:
                                    893
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 7 of 16 PageID #:
                                    894
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 8 of 16 PageID #:
                                    895
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 9 of 16 PageID #:
                                    896
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 10 of 16 PageID #:
                                     897
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 11 of 16 PageID #:
                                     898
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 12 of 16 PageID #:
                                     899
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 13 of 16 PageID #:
                                     900
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 14 of 16 PageID #:
                                     901
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 15 of 16 PageID #:
                                     902
Case 3:19-cv-00011-JRG-DCP Document 38-12 Filed 01/27/20 Page 16 of 16 PageID #:
                                     903
